Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 was filed after the mailing date of the Notice of Allowance on 11/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Linda M. Sivik on 11/04/2020.

The application has been amended as follows: 
Claim 1 has been amended to read: 
--“A personal care composition comprising:
a) a polyvalent metal salt of pyrithione; 
b) a 2-pyridinol-N-oxide material; and
c) a zinc containing layered material; 
wherein the ratio of a:b is from about 0.5 to about 1.5; and the ratio of b:c is about 0.2 to about 1.0; and the ratio of a:c is about 0.2 to about 1.0 and wherein there is a synergistic antioxidant activity wherein the synergistic antioxidant activity is at least 10% higher than the calculated sum of 1 a, 1 b and 1 c individual antioxidant activity.”--


	Claim 16 has been amended to read:
--“A method of using a composition comprising: 
a) a polyvalent metal salt of pyrithione; 
b) a 2-pyridinol-N-oxide material; and 
c) a zinc containing layered material; 
wherein the ratio of a:b is from about 0.5 to about 1.5; the ratio of b:c is about 0.2 to about 1.0; and the ratio of a:c is about 0.2 to about 1.0 to provide a synergistic 

	Claim 17 has been amended to read:
	--“A method of using a composition comprising:
a) a polyvalent metal salt of pyrithione; 
b) a 2-pyridinol-N-oxide material; and 
c) a zinc containing layered material; 
wherein the ratio of a:b is from about 0.5 to about 1.5; the ratio of b:c is about 0.2 to about 1.0; and the ratio of a:c is about 0.2 to about 1.0 to provide a synergistic antioxidant activity wherein there is at least about a 10% reduction in (±)-9- hydroxy-10E, 12Z-octadecadienoic acid and (±)-13-hydroxy-10E, 12Z- octadecadienoic acid (HODE) on a scalp compared to a baseline HODE whereinPage 4 of 8Appl. No. 16/412,745 Docket No. 15233 Amdt. dated August 3, 2020 Reply to Office Action mailed on May 1, 2020Customer No. 27752the synergistic antioxidant activity is at least 10% higher than the calculated sum of 1 a, 1 b and 1 c individual antioxidant activity wherein the composition is applied to hair.”--


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The Amendment filed 08/03/2020 has overcome the 112, second paragraph rejection.   
The closest prior art, Davis does not teach the claimed unexpected synergistic antioxidant activity in the claimed combine compounds.   

Claims 1 and 3-17 have been allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUSAN T TRAN/Primary Examiner, Art Unit 1615